Citation Nr: 0001097	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-04 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1960 to 
November 1964.  The appellant is the veteran's daughter.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 determination by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in December 1997, and a statement of the case was sent later 
that month.  The appellant's substantive appeal was received 
in January 1998.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1997.

2.  The appellant was born on September [redacted], 1970; she 
was over the age 26 at the time of the veteran's death.

3.  A September 1997 rating decision granted service 
connection for the cause of the veteran's death, at which 
time basic eligibility for educational assistance benefits 
pursuant to Chapter 35 was also established.

4.  In September 1997, the RO received the appellant's 
Application for Survivors' and Dependents' Educational 
Assistance.



CONCLUSION OF LAW

The appellant is not entitled to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
38 U.S.C.A. §§ 3501, 3512 (West 1991); 38 C.F.R. §§ 21.3021, 
21.3040, 21.3041, 21.3043 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, who was born on September [redacted], 1970, 
is the daughter of the veteran.  The evidence reflects that in 
August 1997 the veteran was found to be totally (but not 
permanently) disabled due to service-connected disability, 
effective December 27, 1996.  The veteran died on August [redacted], 
1997, and service connection for the cause of the veteran's 
death was granted on September 16, 1997, at which time basic 
eligibility for educational assistance benefits pursuant to 
Chapter 35 was also established.  In September 1997, the RO 
received the appellant's Application for Survivors' and 
Dependents' Educational Assistance.

Basic eligibility for educational assistance benefits under 
Chapter 35 may be established in several ways, including 
being a child of a veteran whose death was service-connected.  
38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.  Ordinarily, a 
child's period of eligibility for educational assistance 
under Chapter 35 ends on her 26th birthday. 38 U.S.C.A. § 
3512(a); 38 C.F.R. § 21.3041(c).  In certain circumstances, 
however, the ending date may be modified to beyond the 
child's 26th birthday, but an extension beyond the 31st 
birthday is disallowed. 38 C.F.R. 21.3041(d).  The law 
provides that a modification or extension of the eligibility 
period may be granted if the veteran-parent dies between the 
child's 18th and 26th birthdays.  In such cases, the basic 
ending date for eligibility will be the child's 26th birthday 
or 8 years from the death of the veteran- parent. 38 C.F.R. 
21.3041(d)(2).  The Board also notes that if a child is in a 
program of education, but is prevented from continuing the 
program due to his own disability, the period of eligibility 
may be extended.  38 U.S.C.A. § 3512(c). However, in no event 
can the period of eligibility be extended beyond the 
appellant's 31st birthday.  38 C.F.R. § 21.3041.

As the appellant was born on September [redacted], 1970, the ending 
period for the use of Chapter 35 benefits was September [redacted], 
1996, the date on which she attained the age of 26 years.  38 
U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(c).

In this case, the evidence does no show, nor has the 
appellant contended, that a program of education was 
suspended due to conditions beyond her control, as is 
contemplated by 38 C.F.R. § 21.3043.  Therefore, because the 
appellant filed her initial claim for Chapter 35 benefits 
after her eligibility period had expired, i.e., by September 
1997 she had already exceeded her 26th birthday, there is no 
statutory or regulatory provision that would allow the 
appellant's claim in this case.  The Board further observes 
that the veteran's death, as well as the grant of service 
connection for the cause of the veteran's death, occurred 
after the appellant's 26th birthday.  Accordingly, the ending 
date may not be modified on the basis that her father died 
between her 18th and her 26th birthdays.

In a letter accompanying her January 1998 substantive appeal, 
the appellant appears to argue that the VA has misinterpreted 
the controlling regulation to require that she be "between" 
18 and 26 years of age whereas the requirement should be met 
since she was 26 years of age at the time of the veteran's 
death and the time that she applied for Chapter 35 
educational assistance benefits.  In response to this 
assertion, the Board refers the appellant to the language of 
38 C.F.R. § 21.3041(d).  

The appellant also maintains that she applied for benefits in 
good faith based on information set forth in a certain VA 
pamphlet.  Assuming for the sake of argument that the 
appellant's interpretation of the VA pamphlet language 
regarding her eligibility for educational assistance benefits 
is correct, the Board is nevertheless not authorized to award 
payment of benefits where statutory requirements for such 
benefits have not been met.  See Harvey v. Brown, 6 Vet. App. 
416, 424 (1994).  It is regrettable if the appellant feels 
that she may have received conflicting information regarding 
her eligibility for VA educational assistance benefits, but 
even if her assertion in this regard were true, this would 
not create any legal right to benefits where such benefits 
are otherwise precluded by law.  See Shields v. Brown, 8 Vet. 
App. 346, 351 (1995).

Based on the foregoing, the Board finds that there is simply 
no legal basis to find the appellant eligible for educational 
assistance benefits under Chapter 35.  As the disposition of 
this claim is based on the law, and not on the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

